10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 3:20-cv-05423-BHS Document 21 Filed 05/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
For THE WESTERN DISTRICT OF WASHINGTON
AT TACOMA

DREW MACEWEN, ANDREW BARKIS,
CHRIS CORRY, BRANDON VICK, KELLY
CHAMBERS, MICHAEL MCKEE, FRAN
WILLS, BRUCE RUSSELL, Phil Fortunato,
Dave McMullan, Isaac Vellekamp, and Marcus
Torrey,

Plaintiffs,
v.

Jay INSLEE, in my official capacity as the
Governor of Washington,

Defendant.

 

 

 

 

No. 3:20-cv-05423

DECLARATION OF DAVE MCMULLAN

I, Dave McMullan, make the following declaration under penalty of perjury:

1. Iam a plaintiff in the above-entitled action and have personal knowledge of the facts stated

herein.

2. Iam a resident of Washington.

3. Inormally attend church in Washington state.

4. Iand my fellow congregants are Bible-believing Christians who are compelled, as a matter of

religious conscience, to “not forsak[e] the assembling of ourselves together” in physical,

corporate worship. Hebrews 10:25 (KJV).

5. My church is closed as a result of the Proclamations.

6. But for the Proclamations, my church would be open.

MACEWEN V. INSLEE

DECLARATION OF DAVE MCMULLAN - 1
No. 3:20-cv-05423

ARD LAW Group PLLC

P.O. Box 11633
Bainbridge Island, WA 98110
Phone: (206) 701-9243
10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

 

10.
11.

12.

13.

14.
15.
16.

Case 3:20-cv-05423-BHS Document 21 Filed 05/26/20 Page 2 of 2

Iam deprived of the ability to worship at church due to the Proclamations.

I am moreover deprived of the ability to fulfil a critical religious obligation due to the
Proclamations.

Iam also deprived of the fellowship I normally enjoy at church due to the Proclamations.

I also work as an exterminator in Washington state.

Although extermination is deemed an essential business by the Proclamations, the jobs of most
of my clients are not.

Most of my clients are prevented from working as a result of the Proclamations.

My clients are no longer earning money, and can no longer afford to hire my services due to the
Proclamations.

But for the Proclamations, my clients would be hiring me for extermination.

I am losing money every day due to the Proclamations.

I have had to stop paying myself in order to afford my one employee’s paycheck.

 

SIGNED, May 19, 2020, at Ty LEP , Washington.
AAI

 

DAVE McMULLAN

MACEWEN V. INSLEE

DECLARATION OF DAVE MCMULLAN - 2
No. 3:20-cv-05423 P.O. Box 11633

ARD LAw Group PLLC

Bainbridge Island, WA 98110
Phone: (206) 701-9243
